Citation Nr: 0714700	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder. 

2.  Entitlement to service connection for a congenital 
ventricular septal defect (claimed as a "heart murmur"). 

3.  Entitlement to service connection for coronary artery 
disease. 

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for a 
chronic respiratory disorder, a heart murmur, coronary artery 
disease, and hypertension. 

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in January 2007.  A transcript 
of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's chronic respiratory disorder was first 
diagnosed many years after service and has not been linked by 
competent medical evidence to service. 

2.  The veteran's congenital ventricular septal defect is a 
congenital defect which was not subject to a superimposed 
injury or disease in service.  

3.  The veteran's coronary artery disease was first diagnosed 
many years after service and has not been linked by competent 
medical evidence to service.  

4.  The veteran's hypertension was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to service.  


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.159 (2006).

2.  A congenital ventricular septal defect was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).

3.  Coronary artery disease was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006). 

4.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a chronic 
respiratory disorder, a congenital ventricular septal defect, 
coronary artery disease, and hypertension.  In the interest 
of clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant factual 
background, and an analysis of its decision.



I.  The Duty to Notify and the Duty to Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the claimant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the claimant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2006).  Under the statute and the corresponding regulation, 
VA is to provide affirmative notification to the claimant 
prior to the initial adjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II).  However, VA may cure timing defects by issuing a fully 
compliant VA notification and then readjudicating the claim.  
Id. at 1333-34. 

In this case, VA has fully complied with these provisions.  
In particular, letters by the RO (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claims; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini, 
18 Vet. App. at 119-121.  

The Board notes that VA has complied with the Court's holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
states that the VA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  
See also Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. 
Apr. 23, 2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded a VA examination in June 
2003 to determine whether he has a respiratory disorder or a 
cardiovascular disorder as a result of service.  The veteran 
also presented testimony at a hearing on appeal before the 
undersigned Veterans Law Judge.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VA or the Court.  

II.  Chronic Respiratory Disorder

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In this case, the veteran testified at his January 2007 
hearing that he has a chronic respiratory disorder due to a 
serious bout of pneumonia he suffered while on active duty.  
He explained that he had no respiratory problems prior to 
service, as he participated in both track and football in 
high school, and that he noticed the onset of chronic 
respiratory symptoms when treated for pneumonia in 1962.     

The veteran's service medical records show that he was 
hospitalized for 18 days in November 1962 for pneumonia, 
which was probably viral.  When seen in October 1963, almost 
one year later, the veteran complained of left anterior chest 
pain as well as his history of viral pneumonia, although his 
lungs were clear on physical examination.  The diagnostic 
impression was pleuritic pain of unknown etiology.  A report 
dated the following day notes that the veteran's pleuritic 
chest pain had resolved. 

In October 1963 the veteran also was seen for evaluation of 
his congenital systolic murmur, at which time he reported 
occasional shortness of breath on exertion.  However, a 
physical examination revealed no chronic respiratory 
disorder.  Chest X-rays were also normal.  A November 1963 
report notes the veteran complaints of anxiety and shortness 
of breath with exertion.  

A January 1964 report notes the veteran's complaints of 
having a tight feeling in his chest, although a physical 
examination revealed no significant findings.  A July 1964 
report also notes the veteran's one day history of chest 
pain, with no objective findings on physical examination.  
The veteran was seen for an upper respiratory infection in 
February 1965 and again April 1965.  During his separation 
examination in August 1965, the veteran checked the box for 
"NO" next to "Shortness of breath" and "Pain or pressure 
in chest."  X-rays at that time revealed that his heart, 
lungs, and rib cage were intact.  

Overall, the service medical records show that the veteran 
was treated for viral pneumonia and upper respiratory 
infections while on active duty, but that these conditions 
resolved with no chronic residual respiratory disorder.  
Thus, the service medical records provide evidence against 
the veteran's claim. 

Post-service medical evidence also shows that the veteran 
first developed a chronic respiratory disorder over 30 years 
after service.  Treatment records from Peace Health Medical 
Group show that the veteran was diagnosed with asthmatic 
bronchitis in February 1997.  He was also subsequently 
diagnosed with chronic obstructive pulmonary disease.  Thus, 
the 30-year period between service and the onset of a chronic 
respiratory disorder provides highly probative evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  

More importantly, the Board reviewed numerous VA and private 
treatment records dated since 1997, none of which includes a 
medical opinion of a nexus or relationship between the 
veteran's chronic respiratory disorder and service.  Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Indeed, a VA 
examiner reviewed the claims file in June 2003 and concluded 
that "It is also unlikely that the viral pneumonia he had 
during basic training had any relationship to his current 
condition [chronic obstructive pulmonary disease]."

This opinion provides highly probative evidence against the 
veteran's claim, as it was based on a review of the claims 
file and has not been contradicted by any medical evidence.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position).

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim, 
including testimony presented at his January 2007 hearing.  
However, as a layperson, without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the etiology of a respiratory disorder.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  Thus, the veteran's 
personal opinion that he has a chronic respiratory disorder 
as a result of service is not a sufficient basis for awarding 
service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a chronic respiratory disorder.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal is denied.

III.  Congenital Ventricular Septal Defect

The record shows that the veteran entered service with a 
congenital ventricular septal defect causing a heart murmur.  
Although the veteran's entrance examination report dated in 
October 1962 makes no reference to this defect or any heart 
problems, a systolic murmur was identified when he was 
hospitalized for pneumonia in November 1962.  When evaluated 
for shortness of breath in October 1963, a physician 
attributed the veteran's heart murmur to an interventricular 
septal defect.  

It thus appears that the veteran's heart murmur is a symptom 
of his underlying congenital ventricular septal defect.  
Since a heart murmur is merely a physical finding and not a 
disability for VA compensation purposes, Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), the appropriate issue on 
appeal is entitlement to service connection for a congenital 
ventricular septal defect.

The veteran testified at his January 2007 hearing that his 
ventricular septal defect (claimed as a "heart murmur") was 
aggravated by his bout of pneumonia in 1962.  It is important 
to note, though, that congenital or developmental defects are 
not "diseases or injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. § 3.303(c).  However, 
service connection may be warranted where a congenital or 
developmental defect is subject to a superimposed injury or 
disease in service.  VAOPGCPREC 82- 90 (July 18, 1990), 
published at 56 Fed. Reg. 45,711 (1990) (a reissue of General 
Counsel opinion 01-85 (March 5, 1985).  

The VA General Counsel explained there is a distinction under 
the law between a congenital or developmental "disease" and 
a congenital "defect" for service connection purposes in 
that congenital diseases may be recognized as service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  A congenital 
or developmental "defect," on the other hand, because of 38 
C.F.R. § 3.303(c), is not service connectable in its own 
right, though service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect during service.  VAOPGCPREC 82-90.

The veteran's ventricular septal defect is clearly a 
congenital defect and not a disease.  Unfortunately, there is 
no medical evidence in this case that the veteran's 
congenital ventricular septal defect was subject to a 
superimposed disease or injury during service that resulted 
in increased disability.  Both service and post-service 
medical records illustrate this point. 

The service medical records show treatment on several 
occasions for chest pain related to a bout of pneumonia in 
1962 as well as an upper respiratory infection in 1965.  
However, none of these records mentions the veteran's 
ventricular septal defect.  Moreover, when seen for 
complaints of anxiety and shortness of breath in November 
1963, a physician indicated that the veteran's ventricular 
septal defect was asymptomatic.  Also probative is the 
separation examination report in which the examining 
physician noted: "VSD [ventricular septal defect], EPTS 
[existed prior to service].  No problem, no disability."  

In short, the veteran's service medical records show 
treatment for chest pain and shortness of breath on several 
occasions.  However, since none of these records makes any 
reference to a superimposed disease or injury related to his 
congenital ventricular septal defect, they provide highly 
probative evidence against the veteran's claim.

Post-service medical records also make no reference to a 
superimposed disease or injury in service related to the 
veteran's congenital ventricular septal defect.  These 
records show that the veteran was treated for various 
cardiovascular disorders.  For example, the veteran was 
hospitalized at Sacred Heart Medical Center in January 1987 
due to a myocardial infarction.  Thereafter, both VA and 
private medical records show treatment for coronary artery 
disease, hypertension, arteriosclerotic heart disease, and 
atrial fibrillation.  Several of these records also note the 
veteran's congenital ventricular septal defect.  The Board 
emphasizes, however, that none of these records includes a 
medical opinion that this congenital defect was ever subject 
to a superimposed disease or injury during service.  Thus, 
none of these records supports the veteran's claim. 

The June 2003 VA examination report also provides highly 
probative evidence against the claim.  Following a review of 
the claims file and a physical examination, the examiner 
diagnosed the veteran with coronary artery disease; angina 
pectoris; congestive heart failure; ventricular septal 
defect, small and functionally insignificant; and 
hypertension.  The examiner then provided the following 
opinion:  "It is unlikely that the ventricular septal defect 
that was noticed during his military service has had any 
bearing on his current events.  It is also unlikely that the 
viral pneumonia he had during basic training had any 
relationship to his current situation."  The Board places 
significant probative value on this opinion, as it was based 
on a review of the claims file and has not been contradicted 
by any medical evidence.  See Wray, 7 Vet. App. at 493.

In conclusion, since there is no medical evidence that the 
veteran's congenital ventricular septal defect was subject to 
a superimposed disease or injury during service, the 
preponderance of the evidence is against the veteran's claim.  
Unfortunately, the veteran's own lay statements, including 
his hearing testimony, are insufficient to prove his claim.  
See Grottveit and Espiritu, both supra.  Accordingly, the 
appeal is denied. 

IV.  Coronary Artery Disease and Hypertension

VA regulation provides that certain chronic diseases, 
including hypertension and coronary artery disease, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  

A compensable (10 percent) disability rating for hypertension 
is warranted for diastolic pressure of predominantly 100 or 
more or systolic pressure of predominantly 160 or more; or if 
a claimant has a history of diastolic pressure of 
predominantly 100 or more and requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006). 

In this case, the only heart disorder noted in service is the 
veteran's congenital ventricular septal defect, as noted 
above.  In other words, none of the service medical records 
makes any reference to coronary artery disease or high blood 
pressure.  Indeed, his separation examination report notes 
that his cardiovascular system was normal and that his blood 
pressure was 120/80.  There is also no indication that he was 
ever on medication for high blood pressure in service.  Thus, 
the veteran's service medical records provide highly 
probative evidence against the veteran's claims for service 
connection for coronary artery disease and hypertension. 

The record also shows that heart disease was not diagnosed 
until 1987 when he was hospitalized at Sacred Heart Medical 
Center for an acute inferior myocardial infarction.  A report 
from that admission notes that his cardiovascular risk 
factors included smoking and hypertension.  Thereafter, the 
veteran continued to receive treatment for heart disease, to 
include coronary artery disease and hypertension, by various 
VA and private physicians.  However, none of these health 
care providers offered an opinion concerning the etiology or 
date of onset of his coronary artery disease or hypertension.  
Hence, none of these records support either claim.

The June 2003 VA examination report also provides highly 
probative evidence against the claims.  As noted, the 
diagnoses included coronary artery disease and hypertension.  
Following a review of the claims file, the examiner provided 
the following opinion: 

It is unlikely that the ventricular septal defect 
that was noticed during his military service has 
had any bearing on his current events.  It is also 
unlikely that the viral pneumonia he had during 
basic training had any relationship to his current 
situation. 

It is likely that [the veteran] is disabled from 
his usual occupation of very heavy manual type 
labor and that his cardiac situation will gradually 
decline as his diseased coronary arteries continue 
to get worse.  

In light of this opinion, the examiner is apparently 
indicating that the veteran's coronary artery disease and 
hypertension are unrelated to the bout of pneumonia he 
suffered while on active duty, as alleged by the veteran at 
his January 2007 hearing.  Since this opinion was based on a 
review of the claims file and has not been contradicted by 
any medical evidence, it provides highly probative evidence 
against the veteran's claim.  See Wray, 7 Vet. App. at 493

In sum, there is no medical evidence that the veteran's 
coronary artery disease and hypertension had their onset 
either in service or during the one-year presumptive period 
after service, and no medical evidence relates either 
disorder to service.  Instead, the record shows that these 
disorders were first identified approximately 22 years after 
service, and are most likely due to his occupation of heavy 
manual labor.  See Maggitt and Maxson, both supra.  
Therefore, the appeal is denied. 


ORDER

Service connection for a chronic respiratory disorder is 
denied. 

Service connection for a congenital ventricular septal defect 
(claimed as a "heart murmur") is denied. 

Service connection for coronary artery disease is denied. 

Service connection for hypertension is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


